DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 09/09/2022, with respect to the rejection of Claim 1 under 35 U.S.C. § 103 over Narasimhan ‘746 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Applicant’s arguments with respect to the rejection of Claims 1-23 under 35 U.S.C. § 103 based on Fortin, Krasnov, and Shaltis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 22 are rejected under 35 U.S.C. 103as being anticipated by Fortin et al (US 2017/0367597 A1, cited in applicant’s 07/10/2019 IDS, hereinafter Fortin) in view of Krasnov et al (US 2015/0272455 Al, hereinafter Krasnov) and Luo et al (US 20190261917 A1, hereinafter Luo)
Regarding Claim 1, Fortin discloses
A wearable blood pressure meter, comprising: 
a cuff (Fig. 5, “Fig. 5 shows the sensor configured as a ring 501”, [0048]) sized and shaped to wear around a body part having an artery (Element 509, Fig. 5); 
a tactile sensor disposed on or adjacent to an inward facing surface of the cuff (Fig. 5, element 506), the tactile sensor positioned along the inward facing surface (Fig. 5) to align with the artery and to measure pressure applied to the tactile sensor by the artery (“the contact pressure CP(t) is measured”, [0048]; as the diameter of the finger changes due to pressure in the artery, the contact pressure will change) when the cuff is worn around the body part (“worn on a finger 500”, [0048]);
a cuff actuator (Elements 505, Fig. 5) mechanically coupled to the cuff (“placed on fixators 507”, [0048]) to cinch the cuff around the body part (“A ring can easily alter its [contact pressure] by changing its circumference using, for example, actuators 505”, [0048]; by changing the circumference, cinching around a body part can also occur); and 
a controller (Element 504, Fig. 5, compatible with element 304 in Fig. 3, as Fig. 5 shows the ring embodiment ([0048]) of the general block diagram ([0030]) of the system) coupled to the tactile sensor to record pressure signals (“the microcontroller μC 304…measures the contact pressure CP(t) by using a pressure sensor 306”, [0032]) from which a blood pressure measurement may be determined (“the pressure sensor 306 will directly measure CP(t) and thus increase the accuracy of the CP(t) measurement, which is a major input to the final BP-signal”, [0033]).
Fortin discloses the claimed invention except for expressly disclosing wherein the tactile sensor is positioned to measure pressure fluctuations emanating from the artery and configured to generate arterial pulse signals from the pressure fluctuations, wherein the tactile sensor conforms to a curved surface of the cuff; and
wherein the controller coupled to the tactile sensor is configured to record pressure signals, including the arterial pulse signals.
However, Krasnov teaches wherein the tactile sensor (Element 600, Fig. 12; “a capacitive sensor”, [0006]) is positioned (“the capacitive sensor being configured to be in contact with an area of skin above an artery”, [0006]) to measure pressure fluctuations emanating from the artery (Step 814, Fig. 16; “the sensors disclosed herein all measure pressure of soft tissue under the skin”, [0107]; the pressure fluctuations emanating from the artery are part of the soft tissue measurements, [0107]) and configured to generate arterial pulse signals from the pressure fluctuations (“At step 816, one or more pressure data readings are analyzed with a computer device”, [0108]; for the pressure readings to be transferred to the computer device, they must be sent, i.e. generated, from the original sensor); and
wherein the controller (“a data processing device”, [0006]) coupled to the tactile sensor (“in communication with the capacitive sensor”, [0006]) is configured to record pressure signals (Step 816, Fig. 16; for the pressure readings to be analyzed by the device, the device must have received the pressure readings), including the arterial pulse signals ([0099], [0107], Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the tactile sensor of Krasnov to the blood pressure meter of Fortin directly over an artery, measure pressure fluctuations emanating from said artery, and generate arterial pulse signals from the pressure fluctuations, because this would be a different way to sense blood pressure in addition to the existing functionality of Fortin. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Luo teaches wherein the tactile sensor conforms to a curved surface of the cuff (“the sensors 202-1, 202-2, . . . , 202-N arranged on the inner surface of the strap”, [0042]; these sensors together make up a composite sensor as shown in Fig. 2A; the strap is bent so that the composite sensor can touch a plurality of locations, ([0042]); therefore, the composite sensor will also bend, i.e. conform to the curved surface of the cuff, to reach the plurality of locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fortin to have the tactile sensor be large enough that it conforms to the curved surface of the cuff, because this is a way to detect the pressure values at the plurality of skin locations in contact, as taught by Luo ([0042]).
Regarding Claim 22, Fortin discloses a wearable blood pressure meter, comprising: 
a cuff (Fig. 5, “Fig. 5 shows the sensor configured as a ring 501”, [0048]) sized and shaped to wear around a body part having an artery (Element 509, Fig. 5); 
a tactile sensor disposed on or adjacent to an inward facing surface of the cuff (Fig. 5, element 506), the tactile sensor positioned along the inward facing surface (Fig. 5) to align with the artery and to measure pressure applied to the tactile sensor by the artery (“the contact pressure CP(t) is measured”, [0048]; as the diameter of the finger changes due to pressure in the artery, the contact pressure will change) when the cuff is worn around the body part (“worn on a finger 500”, [0048]), 
a cuff actuator (Elements 505, Fig. 5) mechanically coupled to the cuff (“placed on fixators 507”, [0048]) to cinch the cuff around the body part (“A ring can easily alter its [contact pressure] by changing its circumference using, for example, actuators 505”, [0048]; by changing the circumference, cinching around a body part can also occur); and 
a controller (Element 504, Fig. 5, compatible with element 304 in Fig. 3, as Fig. 5 shows the ring embodiment ([0048]) of the general block diagram ([0030]) of the system) coupled to the tactile sensor to record pressure signals (“the microcontroller μC 304…measures the contact pressure CP(t) by using a pressure sensor 306”, [0032]) from which a blood pressure measurement may be determined (“the pressure sensor 306 will directly measure CP(t) and thus increase the accuracy of the CP(t) measurement, which is a major input to the final BP-signal”, [0033]).
Fortin discloses the claimed invention except for expressly disclosing wherein the tactile sensor is positioned to measure pressure fluctuations emanating from the artery and configured to generate arterial pulse signals from the pressure fluctuations; and 
wherein the tactile sensor conforms to a curvature of the inward facing surface of the cuff that presses against the body part; and 
wherein the controller coupled to the tactile sensor is configured to record pressure signals, including the arterial pulse signals.
However, Krasnov teaches wherein the tactile sensor (Element 600, Fig. 12; “a capacitive sensor”, [0006]) is positioned (“the capacitive sensor being configured to be in contact with an area of skin above an artery”, [0006]) to measure pressure fluctuations emanating from the artery (Step 814, Fig. 16; “the sensors disclosed herein all measure pressure of soft tissue under the skin”, [0107]; the pressure fluctuations emanating from the artery are part of the soft tissue measurements, [0107]) and configured to generate arterial pulse signals from the pressure fluctuations (“At step 816, one or more pressure data readings are analyzed with a computer device”, [0108]; for the pressure readings to be transferred to the computer device, they must be sent, i.e. generated, from the original sensor); and
wherein the controller (“a data processing device”, [0006]) coupled to the tactile sensor (“in communication with the capacitive sensor”, [0006]) is configured to record pressure signals (Step 816, Fig. 16; for the pressure readings to be analyzed by the device, the device must have received the pressure readings), including the arterial pulse signals ([0099], [0107], Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the tactile sensor of Krasnov to the blood pressure meter of Fortin directly over an artery, measure pressure fluctuations emanating from said artery, and generate arterial pulse signals from the pressure fluctuations, because this would be a different way to sense blood pressure in addition to the existing functionality of Fortin. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Luo teaches wherein the tactile sensor conforms to a curved surface of the cuff (“the sensors 202-1, 202-2, . . . , 202-N arranged on the inner surface of the strap”, [0042]; these sensors together make up a composite sensor as shown in Fig. 2A; the strap is bent so that the composite sensor can touch a plurality of locations, ([0042]); therefore, the composite sensor will also bend, i.e. conform to the curved surface of the cuff, to reach the plurality of locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter of Fortin to have the tactile sensor be large enough that it conforms to the curved surface of the cuff, because this is a way to detect the pressure values at the plurality of skin locations in contact, as taught by Luo ([0042]).

Claims 2-5, 13, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Krasnov and Luo, and further in view of Shaltis et al (US 2010/0168531 A1, cited in applicant’s 10/08/2019 IDS, hereinafter Shaltis).
Regarding Claim 2, modified Fortin teaches the wearable blood pressure meter of claim 1. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the cuff comprises: 
a first section in or on which the tactile sensor is disposed; and 
a pivoting section that pivots relative to the first section, wherein the cuff actuator is mechanically coupled to the pivoting section to draw in the pivoting section towards the first section to reduce a cross-sectional area defined by the cuff.
However, Shaltis teaches a wearable blood pressure meter sized and shaped to wear around a body part having an artery, comprising a cuff, wherein the cuff comprises: 
a first section (Element 11, Figs. 1) in or on which the tactile sensor is disposed (Fig. 1, Elements 16 and 17 are in Element 11); and 
a pivoting section (Element 12, Figs. 2A-2B) that pivots relative to the first section (Figs. 2A-2B, “The structural clip 12 half of the assembly can be opened…”, [0025]), wherein the cuff actuator (Element 19, Fig. 2A) is mechanically coupled to the pivoting section (“The structural clip 12 rotates about a central guiding rod 29 and returns to a closed position, as pictured, due to a force applied by the arm of a torsion spring 19 on the lever 20”, [0025]) to draw in the pivoting section towards the first section to reduce a cross-sectional area defined by the cuff (See element 12 drawn towards element 11 which reduces the cross-sectional area defined by the cuff in Figs 2A-2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure monitor of Fortin, with the fixed and pivoting sections of Shaltis, because single-piece designs are not able to accommodate a wide range of finger types and sizes, and a design that is easy to attach on a wide range of patients, while enabling a more robust method (not oscillometric) of measuring blood pressure, would advance the prior art, as taught by Shaltis ([0014]).
Regarding Claim 3, modified Fortin discloses
The wearable blood pressure meter of claim 2, wherein the wearable blood pressure meter comprises a finger-wearable blood pressure monitor (“Fig. 5 shows the sensor configured as a ring 501 worn on a finger 500”, [0048]) and the cuff is sized and shaped to slide over a proximal phalanx of a finger (“The ring placed on a first phalanx is likely the most artifact free implementation”, [0048]).
Regarding Claim 4, modified Fortin discloses
The wearable blood pressure meter of claim 3, wherein the cuff has an axial width that permits a proximal interphalangeal joint and a metacarpophalangeal joint of the finger to bend while wearing the finger-wearable blood pressure monitor (“A ring can alter its CP by changing its circumference using, for example, actuators 505”, [0048]; by widening the circumference, the disclosed apparatus could be widened enough for a finger to bend at the proximal interphalangeal joint and a metacarpophalangeal joints).
Regarding Claim 5, modified Fortin discloses the wearable blood pressure meter of claim 2, and a tactile sensor (Fig. 5, element 506).
Shaltis teaches wherein the first section comprises a fixed section that is curved (Element 11, in Figs 2A-2B, is clearly curved). It would have been obvious for a person of ordinary skill in the art to further modify the wearable blood pressure meter of Fortin to make the sensor conform to a curvature of the fixed section, because there are a finite number of sections (two) for the sensor to go on, and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143. It is noted by the examiner that as the fixed portion and pivoting portion are only defined relative to each other, Element 11 in Shaltis, which includes a flat portion (Figs. 2A-2B) can also be interpreted as the pivoting section.
Regarding Claim 13, Fortin discloses a finger-wearable blood pressure monitor, comprising: 
a finger cuff (Fig. 5, “Fig. 5 shows the sensor configured as a ring 501 worn on a finger 500”, [0048]) sized and shaped to wear around a proximal phalanx of a finger (“The ring placed on a first phalanx is likely the most artifact free implementation”, [0048]);
a tactile sensor disposed on or adjacent to an inward facing surface of the finger cuff (Fig. 5, element 506) to measure pressure applied to the tactile sensor by an artery within the finger when the finger cuff is worn (“the contact pressure CP(t) is measured”, [0048]; as the diameter of the finger changes due to pressure in the artery, the contact pressure will change); 
a cuff actuator (Elements 505, Fig. 5) mechanically coupled to the finger cuff (“placed on fixators 507”, [0048]) to cinch the finger cuff around the finger (“A ring can easily alter its [contact pressure] by changing its circumference using, for example, actuators 505”, [0048]; by changing the circumference, cinching around a body part can also occur) thereby reducing a cross-sectional area defined by the finger cuff (“by changing its circumference”, [0048]; this reduces cross-sectional area); and 
6 a controller (Element 504, Fig. 5, compatible with element 304 in Fig. 3, as Fig. 5 shows the ring embodiment ([0048]) of the general block diagram ([0030]) of the system) coupled to the tactile sensor from which a blood pressure measurement may be determined. 
Fortin discloses the claimed invention except for expressly disclosing the finger cuff including a fixed section and a pivoting section that pivots relative to the fixed section;
wherein the tactile sensor is positioned to measure pressure fluctuations emanating from the artery and configured to generate arterial pulse signals from the pressure fluctuations, wherein the tactile sensor conforms to a curved surface of the finger cuff; and
 the controller being configured to record pressure signals, including the arterial pulse signals. 
However, Shaltis teaches the finger cuff including a fixed section (Element 11, Figs. 2A-2B) and a pivoting section (Element 12, Figs. 2A-2B) that pivots relative to the fixed section (Figs. 2A-2B, “The structural clip 12 half of the assembly can be opened…”, [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure monitor of Fortin, with the fixed and pivoting sections of Shaltis, because single-piece designs are not able to accommodate a wide range of finger types and sizes, and a design that is easy to attach on a wide range of patients, while enabling a more robust method (not oscillometric) of measuring blood pressure, would advance the prior art, as taught by Shaltis ([0014]).
Krasnov teaches wherein the tactile sensor (Element 600, Fig. 12; “a capacitive sensor”, [0006]) is positioned (“the capacitive sensor being configured to be in contact with an area of skin above an artery”, [0006]) to measure pressure fluctuations emanating from the artery (Step 814, Fig. 16; “the sensors disclosed herein all measure pressure of soft tissue under the skin”, [0107]; the pressure fluctuations emanating from the artery are part of the soft tissue measurements, [0107]) and configured to generate arterial pulse signals from the pressure fluctuations (“At step 816, one or more pressure data readings are analyzed with a computer device”, [0108]; for the pressure readings to be transferred to the computer device, they must be sent, i.e. generated, from the original sensor); and
 the controller (“a data processing device”, [0006]) being configured to record pressure signals (Step 816, Fig. 16; for the pressure readings to be analyzed by the device, the device must have received the pressure readings), including the arterial pulse signals ([0099], [0107], Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the tactile sensor of Krasnov to the blood pressure monitor of Fortin directly over an artery, measure pressure fluctuations emanating from said artery, and generate arterial pulse signals from the pressure fluctuations, because this would be a different way to sense blood pressure in addition to the existing functionality of Fortin. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Luo teaches wherein the tactile sensor conforms to a curved surface of the cuff (“the sensors 202-1, 202-2, . . . , 202-N arranged on the inner surface of the strap”, [0042]; these sensors together make up a composite sensor as shown in Fig. 2A; the strap is bent so that the composite sensor can touch a plurality of locations, ([0042]); therefore, the composite sensor will also bend, i.e. conform to the curved surface of the cuff, to reach the plurality of locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitor of Fortin to have the tactile sensor be large enough that it conforms to the curved surface of the cuff, because this is a way to detect the pressure values at the plurality of skin locations in contact, as taught by Luo ([0042]).
Regarding Claim 18, modified Fortin discloses the wearable blood pressure meter of claim 13, and a tactile sensor (Fig. 5, element 506).
Shaltis teaches wherein the first section comprises a fixed section that is curved (Figs 2A-2B). It would have been obvious for a person of ordinary skill in the art to further modify the wearable blood pressure meter of Fortin to make the sensor conform to a curvature of the fixed section, because there are a finite number of sections (two) for the sensor to go on, and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143. It is noted by the examiner that as the fixed portion and pivoting portion are only defined relative to each other, Element 11 in Shaltis, which includes a flat portion (Figs. 2A-2B) can also be interpreted as the pivoting section.
Regarding Claim 23, modified Fortin discloses the wearable blood pressure meter of claim 22, wherein the artery comprises a first side artery of the body part (See Fig. 5) and the body part further includes an opposing side artery (See Fig. 5; an artery on the opposing side of the wrist is also labeled as element 509). Modified Fortin discloses the claimed invention except for expressly disclosing wherein the cuff includes a curved portion along which the tactile sensor is disposed  and  a flat portion that aligns with and presses against the opposing side artery when the cuff actuator cinches the cuff.
However, Luo teaches disclosing wherein the cuff includes a curved portion (“the strap 208 may be wrapped around an arm”, [0042]; this makes the strap curved) along which the tactile sensor is disposed (“the sensors 202-1, 202-2, . . . , 202-N arranged on the inner surface of the strap”, [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff to include a curved portion, as taught by Luo, because this allows the cuff to be wrapped around a limb or digit, as taught by Luo ([0042]).
Shaltis teaches wherein the cuff includes a flat portion (Element 22, Figs. 2A-2B) that aligns with and presses against the opposing side artery when the cuff actuator cinches the cuff (This would happen when the device in Figs. 2A-2B was tightened. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flat portion to the meter of Fortin, because this creates a uniform surface for performing measurements, as taught by Shaltis ([0026]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Krasnov, Luo, and Shaltis, and further in view of Regh et al (US 2015/0080751 A1, cited in applicant 10/08/2019 IDS, hereinafter Regh).
Regarding Claim 9, modified Fortin teaches the wearable blood pressure meter of claim 2. Fortin discloses the claimed invention except for expressly disclosing wherein the cuff actuator comprises:
a motor disposed within a housing attached to the first section of the cuff; 
a spool mechanically coupled to an output of the motor; 
a pulley system; and 
a cord extending from the spool, lacing around the pulley system, and attaching to a distal end of the pivoting section, wherein the cuff actuator cinches the cuff around the body part by winding the cord around the spool.
However, Regh teaches a motor (Element 51, Fig. 2, “that has the form of a motor”, [0096]) disposed within a housing (Element 61, Fig. 6, for element 60, on which element 51 is mounted) attached to a first section of the cuff (Fig. 2); 
a spool (Element 511, Fig. 2, “which has the form of a bobbin”, [0096]) mechanically coupled to an output of the motor (Fig. 2); 
a pulley system (Elements 521, Fig. 2, “[which] are rollers”, [0096]); and 
a cord (Element 52, Fig. 2, “52 in this case the string of a drawstring…”, [0096]) extending from the spool (Fig. 2), lacing around the pulley system (Fig, 2), and attaching to a distal end of the pivoting section (second end 23, Fig. 2), wherein the cuff actuator cinches the cuff around the body part by winding the cord around the spool (“When force transmitting device 52 is shortened, it causes pressure collar 20 to contract”, [0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter for Fortin, with the motorized system of Regh, because this means the pressure collar cannot expand due to inadvertent twitching of the clamped muscles or by the arterial pressure wave, meaning all the force exerted by these things is directed to the pressure measuring device ([0014]), which means the pressure signal is processed without interference, as taught by Regh ([0014]).
Regarding Claim 10, modified Fortin teaches the wearable blood pressure meter of Claim 9. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the cuff actuator further comprises a gear reduction unit disposed between the motor and the spool, wherein a common rotational axis of the motor, the gear reduction unit, and the spool aligns substantially parallel to a longitudinal axis of the body part when the wearable blood pressure meter is worn over the body part. However, Regh discloses wherein the cuff actuator further comprises a gear reduction unit (“Form locking couplings…”, [0035]; this includes gear-reducing couplings, wherein the gear teeth lock together; the examiner is interpreting a gear reduction unit as any element wherein gears of different sizes are coupled together to transfer power from a motor to a source. Such a unit is also a type of form-locking coupling) disposed between the motor and the spool (“For example…couplings between the drive shaft or transmission shaft and the bobbin…are possible”, [0035]), wherein a common rotational axis of the motor, the gear reduction unit, and the spool aligns substantially parallel to a longitudinal axis of the body part when the wearable blood pressure meter is worn over the body part (Fig. 1; element 51, which is longitudinally connected to element 52, aligns over a longitudinal axis of body part K). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the gear reducing unit of Regh, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A gear reduction unit is a common addition to a motor connected to a bobbin.
Regarding Claim 11, modified Fortin discloses the wearable blood pressure meter of Claim 9. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the pulley system comprises: 
first pulleys mounted within the housing; and 
second pulleys mounted to the distal end of the pivoting section of the cuff, wherein the cord is laced around the first and second pulleys to draw the second pulleys along with the distal end of the pivoting section towards the first section of the cuff when winding the cord around the spool.
However, Regh teaches wherein the pulley system comprises: 
first pulleys mounted within the housing (Fig. 6, “61…covers clasp deflection elements 521”, [0104]; and 
second pulleys mounted to the distal end of the pivoting section of the cuff (Fig. 2, some elements 521 are on second end 23), wherein the cord is laced around the first and second pulleys (Fig. 2) to draw the second pulleys along with the distal end of the pivoting section towards the first section of the cuff when winding the cord around the spool (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter for Fortin, with the pulley design of Regh, because this means the pressure collar cannot expand due to inadvertent twitching of the clamped muscles or by the arterial pressure wave, meaning all the force exerted by these things is directed to the pressure measuring device ([0014]), which means the pressure signal is processed without interference, as taught by Regh ([0014]).
Regarding Claim 12, modified Fortin discloses the wearable blood pressure meter of claim 9. Modified Fortin discloses the claimed invention except for expressly disclosing a flexible cover guard attached to the housing and defining a portion of the cuff, wherein the distal end of the pivoting section slides over the flexible cover guard into the housing when the cuff is cinched by the cuff actuator.
However, Shaltis teaches a flexible cover guard attached to the housing and defining a portion of the cuff (“a compliant material may be added to the inside surface of the device”, [0047]), wherein the distal end of the pivoting section slides over the flexible cover guard into the housing (if the inside surface of the cuff is a compliant material, the distal end of the pivoting section will slide over it) when the cuff is cinched by the cuff actuator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable blood pressure meter of Fortin, with the flexible cover guard of Shaltis, because this can provide additional comfort for the patient and shield the sensors from environmental disturbance, as taught by Shaltis ([0047]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Krasnov, Luo, and Shaltis, and further in view of Pauley et al (U.S. Patent Application No. 2019/0239787, hereinafter Pauley).
Regarding Claim 7, modified Fortin discloses the wearable blood pressure meter of claim 2. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the pivoting section includes two links with a first pivot joint connecting the two links and a second pivot joint connecting the pivoting section to the first section. However, Pauley teaches wherein the pivoting section includes two links (Fig. 5A) with a first pivot joint (Element 504, Figs. 5A-5B) connecting the two links and a second pivot joint (Element 502, Fig. 5B) connecting the pivoting section to the first section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the pivoting section including two links with a first pivot joint connecting the two links and a second pivot joint connecting the pivoting section to the first section of Pauley, because this can help allow for a secure fit on the patient’s arm, as taught by Pauley ([0076]).
Regarding Claim 20, modified Fortin discloses the finger-wearable blood pressure monitor of claim 13. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the pivoting section includes two links with a first pivot joint connecting the two links and a second pivot joint connecting the pivoting section to the fixed section. However, Pauley teaches wherein the pivoting section includes two links (Fig. 5A) with a first pivot joint (Element 504, Figs. 5A-5B) connecting the two links and a second pivot joint (Element 502, Fig. 5B) connecting the pivoting section to the fixed section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the pivoting section including two links with a first pivot joint connecting the two links and a second pivot joint connecting the pivoting section to the first section of Pauley, because this can help allow for a secure fit on the patient’s arm, as taught by Pauley ([0076]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Krasnov, Shaltis and Regh, and further in view of Pauley.
Regarding Claim 14, modified Fortin teaches the finger-wearable blood pressure monitor of claim 13, a cuff actuator, and a controller. Modified Fortin discloses the claimed invention except for expressly disclosing: 
a housing, and to which the fixed section of the finger cuff is rigidly attached, 
wherein a proximal end of the pivoting section pivotally attaches to the fixed section and a distal end of the pivoting section is drawn into an opening in the housing by a mechanical connection to the cuff actuator when cinching the finger cuff.
However, Shaltis teaches a housing (Element 15, Fig. 1), and to which the fixed section of the finger cuff is rigidly attached (Fig. 1), 
wherein distal end of the pivoting section is drawn into an opening in the housing by a mechanical connection (Figs. 2A-2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the finger wearable blood pressure monitor of Claim 13, with the housing and mechanical connection of Shaltis, because single-piece designs are not able to accommodate a wide range of finger types and sizes, and a design that is easy to attach on a wide range of patients, while enabling a more robust method (not oscillometric) of measuring blood pressure, would advance the prior art, as taught by Shaltis ([0014]).
Pauley teaches wherein a proximal end of the pivoting section pivotally attaches to the fixed section (Fig. 5A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger-wearable blood pressure monitor of Fortin, with the proximal end of the pivoting section pivotally attaching to the fixed section of Pauley, because this can help allow for a secure fit on the patient, as taught by Pauley ([0076]).
Regarding Claim 15, modified Fortin teaches the wearable blood pressure monitor of claim 14. Fortin discloses the claimed invention except for expressly disclosing wherein the cuff actuator comprises:
a motor disposed within a housing attached to the first section of the cuff; 
a spool mechanically coupled to an output of the motor; 
a pulley system; and 
a cord extending from the spool, lacing around the pulley system, and attaching to a distal end of the pivoting section, wherein the cuff actuator cinches the cuff around the body part by winding the cord around the spool.
However, Regh teaches a motor (Element 51, Fig. 2, “that has the form of a motor”, [0096]) disposed within a housing (Element 61, Fig. 6, for element 60, on which element 51 is mounted) attached to a first section of the cuff (Fig. 2); 
a spool (Element 511, Fig. 2, “which has the form of a bobbin”, [0096]) mechanically coupled to an output of the motor (Fig. 2); 
a pulley system (Elements 521, Fig. 2, “[which] are rollers”, [0096]); and 
a cord (Element 52, Fig. 2, “52 in this case the string of a drawstring…”, [0096]) extending from the spool (Fig. 2), lacing around the pulley system (Fig, 2), and attaching to a distal end of the pivoting section (second end 23, Fig. 2), wherein the cuff actuator cinches the cuff around the body part by winding the cord around the spool (“When force transmitting device 52 is shortened, it causes pressure collar 20 to contract”, [0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter for Fortin, with the motorized system of Regh, because this means the pressure collar cannot expand due to inadvertent twitching of the clamped muscles or by the arterial pressure wave, meaning all the force exerted by these things is directed to the pressure measuring device ([0014]), which means the pressure signal is processed without interference, as taught by Regh ([0014]).
Regarding Claim 16, modified Fortin teaches the wearable blood pressure meter of Claim 15. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the cuff actuator further comprises a gear reduction unit disposed between the motor and the spool, wherein a common rotational axis of the motor, the gear reduction unit, and the spool aligns substantially parallel to a longitudinal axis of the body part when the wearable blood pressure meter is worn over the body part. 
However, Regh discloses wherein the cuff actuator further comprises a gear reduction unit (“Form locking couplings…”, [0035]; this includes gear-reducing couplings, wherein the gear teeth lock together; the examiner is interpreting a gear reduction unit as any element wherein gears of different sizes are coupled together to transfer power from a motor to a source. Such a unit is also a type of form-locking coupling) disposed between the motor and the spool (“For example…couplings between the drive shaft or transmission shaft and the bobbin…are possible”, [0035]), wherein a common rotational axis of the motor, the gear reduction unit, and the spool aligns substantially parallel to a longitudinal axis of the body part when the wearable blood pressure meter is worn over the body part (Fig. 1; element 51, which is longitudinally connected to element 52, aligns over a longitudinal axis of body part K). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the gear reducing unit of Regh, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A gear reduction unit is a common addition to a motor connected to a bobbin.
Regarding Claim 17, modified Fortin discloses the wearable blood pressure meter of Claim 15. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the pulley system comprises: 
first pulleys mounted within the housing; and 
second pulleys mounted to the distal end of the pivoting section of the cuff, wherein the cord is laced around the first and second pulleys to draw the second pulleys along with the distal end of the pivoting section towards the first section of the cuff when winding the cord around the spool.
However, Regh teaches wherein the pulley system comprises: 
first pulleys mounted within the housing (Fig. 6, “61…covers clasp deflection elements 521”, [0104]; and 
second pulleys mounted to the distal end of the pivoting section of the cuff (Fig. 2, some elements 521 are on second end 23), wherein the cord is laced around the first and second pulleys (Fig. 2) to draw the second pulleys along with the distal end of the pivoting section towards the first section of the cuff when winding the cord around the spool (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter for Fortin, with the pulley design of Regh, because this means the pressure collar cannot expand due to inadvertent twitching of the clamped muscles or by the arterial pressure wave, meaning all the force exerted by these things is directed to the pressure measuring device ([0014]), which means the pressure signal is processed without interference, as taught by Regh ([0014]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Barnes and Shaltis, and further in view of Kawajiri et al (U.S. Patent Application No. 2008/0171915, hereinafter Kawajiri).
Regarding Claim 6, modified Fortin discloses the wearable blood pressure meter of claim 5, and the tactile sensor. Modified Fortin discloses the claimed invention except expressly disclosing wherein the tactile sensor is positioned angularly within the cuff on to press against a first side digital artery, and the flat portion of the pivoting section is positioned angularly within the cuff to press against a second side digital artery when the wearable blood pressure meter is worn on the body part. However, Kawajiri teaches wherein a sensor (Element 103, Fig. 1) for sensing arterial blood pressure (“In the present embodiment, the measuring object of the human-wearable sensor 100 is [a]…proper palmar digital artery…on the side of the finger cushion”, [0067]; the human-wearable sensor is a device to be worn on a user’s finger substantially at all time, and suitably measures…blood pressure”, [0061]) is positioned angularly within the cuff on to press against a first side digital artery (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the angular position of the blood pressure sensor of Kawajiri, because performing the measurement with respect to a thick blood vessel allows for a more accurate measurement.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Shaltis teaches the flat portion of the pivoting section is positioned angularly within the cuff to press against a second side digital artery when the wearable blood pressure meter is worn on the body part. It is noted by the examiner that while Shaltis does not expressly say the flat portion is positioned angularly within the cuff to press against a side digital artery, the apparatus disclosed in this claim could be rotated on the finger until this was the case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable blood pressure meter of Fortin, with the flat portion angularly pressing against the digital artery of Shaltis, because the flat inner wall makes a uniform surface that makes performing measurements easier, as taught by Shaltis ([0025]). 
Regarding Claim 19, modified Fortin discloses the wearable blood pressure meter of claim 18, and the tactile sensor. Modified Fortin discloses the claimed invention except expressly disclosing wherein the tactile sensor is positioned angularly within the cuff on to press against a first side digital artery, and the flat portion of the pivoting section is positioned angularly within the cuff to press against a second side digital artery when the wearable blood pressure meter is worn on the body part. However, Kawajiri teaches wherein a sensor (Element 103, Fig. 1) for sensing arterial blood pressure (“In the present embodiment, the measuring object of the human-wearable sensor 100 is [a]…proper palmar digital artery…on the side of the finger cushion”, [0067]; the human-wearable sensor is a device to be worn on a user’s finger substantially at all time, and suitably measures…blood pressure”, [0061]) is positioned angularly within the cuff on to press against a first side digital artery (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wearable blood pressure meter of Fortin, with the angular position of the blood pressure sensor of Kawajiri, because performing the measurement with respect to a thick blood vessel allows for a more accurate measurement.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Shaltis teaches the flat portion of the pivoting section is positioned angularly within the cuff to press against a second side digital artery when the wearable blood pressure meter is worn on the body part. It is noted by the examiner that while Shaltis does not expressly say the flat portion is positioned angularly within the cuff to press against a side digital artery, the apparatus disclosed in this claim could be rotated on the finger until this was the case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable blood pressure meter of Fortin, with the flat portion angularly pressing against the digital artery of Shaltis, because the flat inner wall makes a uniform surface that makes performing measurements easier, as taught by Shaltis ([0025]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Krasnov and Shaltis, and further in view of Narasimhan et al (US 2017/0360306 A1, cited in applicant’s 07/10/2019 IDS, hereinafter Narasimhan).
Regarding Claim 21, modified Fortin discloses the finger-wearable blood pressure monitor of claim 13. Modified Fortin discloses the claimed invention except for expressly disclosing wherein the tactile sensor comprises an array of capacitive tactile sensor elements. However, Narasimhan teaches wherein a tactile sensor comprises an array (“The recessed surface 82 may be configured for receiving a pressure sensor array”, [0104]) of capacitive tactile sensor elements (“In some embodiments the pressure sensor array may comprise capacitive pressure sensors”, [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger-wearable blood pressure monitor of Fortin, by using the capacitive pressure sensor of Narasimhan in the added tactile sensor of Narasimhan ’18 or Krasnov, because an array helps ensure at least one pressure sensor is preferably placed adjacent to the target artery ([0012]) and a capacitive sensor helps decrease bulk of the device, which facilitates an increase in non-clinic setting measurements, as taught by Narasimhan ([0012]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to specify the pivoting links of Claim 7 that are interchangeable with links of different sizes to accommodate different sizes of the body part, although adjustable rings and interchangeable parts to adjust to finger sizes are common in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791